UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALAN BEAVER LAVERTE WAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:02-cr-00210-DKC-1; 8:07-cv-02183-DKC)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan Beaver Laverte Way, Appellant Pro Se.   Stuart A. Berman,
Assistant United States Attorney, Greenbelt, Maryland; Barbara
Slaymaker Sale, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan Beaver Laverte Way seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order     is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard         by     demonstrating         that

reasonable       jurists     would    find      that    the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural       grounds,        the       prisoner     must

demonstrate      both    that   the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Way

has not made the requisite showing.                    Accordingly, we deny a

certificate      of     appealability     and    dismiss          the    appeal.       We

dispense     with     oral    argument    because       the       facts     and    legal



                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3